IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WELLS FARGO BANK, N.A., AS TRUSTEE          : No. 209 MAL 2020
FOR OPTION ONE MORTGAGE LOAN                :
TRUST 2007-1 ASSET-BACKED                   :
CERTIFICATES, SERIES 2007-1                 : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
JAMES A. HINCHLIFFE AND YONG SUN            :
YI HINCHLIFFE                               :
                                            :
                                            :
PETITION OF: JAMES A. HINCHLIFFE            :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.